 
 
I 
111th CONGRESS
2d Session
H. R. 5249 
IN THE HOUSE OF REPRESENTATIVES 
 
May 6, 2010 
Mr. Perlmutter (for himself, Mr. Coffman of Colorado, Ms. Markey of Colorado, Mr. Kagen, Mr. Etheridge, Mr. Chandler, and Mr. Davis of Tennessee) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To provide amortization authority in certain situations, for purposes of capital calculation under the Financial Institutions Examination Council’s Consolidated Reports of Condition and Income. 
 
 
1.Short titleThis Act may be cited as the Capital Access for Main Street Act of 2010.
2.Commercial real estate loan loss amortization 
(a)In generalFor purposes of capital calculation under the Financial Institutions Examination Council’s Consolidated Reports of Condition and Income, an insured depository institution with assets of less than $10,000,000,000 may choose to amortize any loss or write-down, on a quarterly straight-line basis over the 7-year period beginning with the month in which such loss or write-down occurs, incurred with respect to— 
(1)a loan secured by commercial real estate; or 
(2)other real estate owned. 
(b)Effective dateThe provisions of this section shall apply with respect to capital calculations under Consolidated Reports of Condition and Income made for losses and write-downs referred to in subsection (a) that occur during the 3-year period beginning on the date of the enactment of this Act.  
(c)DefinitionsFor purposes of this section: 
(1)Insured depository institutionThe term insured depository institution shall have the meaning given such term under section 3(c)(2) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c)(2)). 
(2)Other real estate ownedThe term other real estate owned shall have the meaning given such term under section 34.81 of title 12, Code of Federal Regulations.  
 
